Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant's remarks filed February 28, 2022 have been fully considered but they are not persuasive. The claimed “guide portion” goes through a pinching process [Fig. 8] when being advanced to the final position [Fig. 9] where the claimed “guide portion” then restores to its original diameter due to the elastic properties of the material.  An attempt to claim the predictable response of an elastic material is not patentably significant.
Re: Montena; the analogous guide portion, that being the tip that forms a sealing engagement with another surface, is forced inward such that each portion of that tip is now at a smaller diameter than when that tip is in an unstressed state.

The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.

Claim Rejections - 35 USC § 103

    PNG
    media_image1.png
    364
    271
    media_image1.png
    Greyscale
[AltContent: oval]Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 9,106,003) in view of Montena (US 7,097,500).  Anderson et al. shows a boot 10 for sealing a connector interface 12 between a cable and a panel 13, the boot comprising: a body portion defining a passageway for receiving the cable          [Fig. 1B], the body portion having a proximal end portion [in the vicinity of 12] and an opposite distal end portion [adjacent 13]; the distal end portion has a cylindrical shape and a thickness that gradually increases in a 






However Anderson et al. does not expressly show or teach the manner of deformation of the distal end portion of the seal as it abuts a surface of the panel.
Montena shows an analogous boot 60 having a distal end portion 68 with a cylindrical shape and a thickness that gradually increases in a direction toward the opposite end [Fig. 1B]; such that, when the distal end portion 68 abuts a surface, the distal end portion collapses radially inward to seal the interface [Fig. 10B].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the distal end portion of the seal shown by Anderson et al. would deform in the direction of least resistance as substantiated by Montena thereby producing a more effective seal at the interface. 

The same reasoning applied in the rejection of apparatus claim 23 above, mutatis mutandis, applies to the subject-matter of method Claim 22, given the apparatus is considered inseparable from a predictable method of employing the components of the apparatus; where the boot 10 shown by Anderson et al. [Fig. 1A] is further defined by a neck sealing portion [at 30], a gap passing portion connecting the neck sealing            portion [at 30] to a distal portion of the body [at 22], and a guide portion 16 connected to a distal side of the neck sealing portion [at 30], the guide portion has a substantially cylindrical shape and is configured to collapse radially inwards when a distal end thereof abuts a surface as discussed in the rejection of claim 23.

Allowable Subject Matter
Claims 1, 3, 4 and 6-20 are allowed for the reasons set forth in the previous office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.   
  
    The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833